*420February 11th, 1817,
Judge Roane
pronounced the Court*» opinion as follows.
The Court is of opinion that the Decrees in these caBes3 dismissing the Bills of the Appellant, are erroneous, the Appellant being properly in a Court of Equity, as well for the purpose of establishing his demand against the estate of the Appellee’s intestate'; in the second suit, as of having an account of his personal estate, and being permitted to stand in the place of the obligees in the bonds, in the bills mentioned, so as to be paid out of the real assets in default of the personal. The Decrees are therefore reversed, with costs, and the causes are remanded, to be proceeded in, pursuant to the principles of this Decree.